Exhibit 15.6 [Verstegen accountants en adviseurs Letterhead] To the board of directors and shareholders of Magic Benelux B.V. Pelmolen 17 3 Dordrecht, April 27, 2010 Ref.: KH/VK/JV Dear Sirs, We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-156686) of our report dated January 29, 2010, including in this annual report of Formula Systems (1985) Ltd. on Form 20-F for the year ended December 31, 2009. On behalf of Verstegen accountants en adviseurs, /s/ Drs. L.K. Hoogendoorn RA MGA Drs. L.K. Hoogendoorn RA MGA.
